Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office action is in response to a Request for Reconsideration after Non-Final Rejection filed on 09 December 2020.  Claims 1, 7, and 8 are amended and claims 15-20 are cancelled. Claims 1-14, and 21 are therefore pending and currently under consideration for patentability. The information disclosure statement (IDS) submitted on 08/03/2020, 01/31/2021, and 02/27/2021 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Hare (USPTO Reg. No. 58,968) on March, 4 2021.
The application has been amended as follows:
Amendments to the Claims: 
(Currently Amended) A system for identifying logistics events, the system comprising: 
a plurality of locators associated with an establishment, each locator associated with a fixed location within the establishment, wherein: 

generates an event message based at least partly on the beacon signal; and 
sends the event message to a server that receives the event message and updates at least one database based on the event message, wherein the event message comprises a tag identifier, a locator type, a user identity, and an establishment identifier;
 receives, from the server, a response message comprising information related to the smart container associated with the beacon signal, wherein the information related to the smart container comprises a listing of previous logistics events associated with the smart container, a status of the smart container, a list of goods housed by the smart container, and a destination of the smart container, 
wherein the tag associated with the smart container includes a memory and updates the memory based on the listing of previous logistics events associated with the smart container, the status of the smart container, the list of goods housed by the smart container, and the destination of the smart container.
(Original) The system of claim 1, wherein the beacon signal comprises a unique tag identifier.  
(Original) The system of claim 1, wherein the beacon signal is transmitted using a Bluetooth channel.  
(Previously presented) The system of claim 1 further comprising at least one mobile locator that is able to be moved about the establishment.  
(Previously presented) The system of claim 4, wherein each mobile locator is further able to determine a current location of the mobile locator.  
(Previously presented) The system of claim 1, wherein the server is able to identify the fixed location based at least partly on the event message.  
(Previously presented) The system of claim 1, wherein each locator is able to receive the beacon signal when the locator is within a threshold proximity of the tag 
(Previously presented) A method for identifying logistics events, the method comprising:
transmitting at regular intervals, from a merchandise tag, a beacon signal comprising a tag identifier; 
receiving, at a first locator associated with an establishment, the beacon signal, wherein the first locator is positioned at a first fixed location within the establishment and is associated with a first zone within the establishment;
generating, at the first locator, a first event message based at least partly on the beacon signal, wherein the first event message comprises the tag identifier; 
sending the first event message from the first locator to a server associated with the establishment; 
receiving, at the first locator, a first response message comprising information related to the merchandise tag including a first listing of previous logistics events associated with the merchandise tag and a first status of the merchandise tag; 
sending a first update message from the first locator to the merchandise tag, the first update message comprising the first listing of previous logistics events associated with the merchandise tag and the first status of the merchandise tag; 
storing, at the merchandise tag, the first listing of previous logistics events associated with the merchandise tag and the first status of the merchandise tag; 

generating, at the second locator, a second event message based at least partly on the beacon signal, wherein the second event message comprises the tag identifier; 
sending the second event message from the second locator to the server associated with the establishment; and 
receiving, at the second locator, a second response message comprising information related to the merchandise tag including a second listing of previous logistics events associated with the merchandise tag and a second status of the merchandise tag
sending a second update message from the second locator to the merchandise tag, the second update message comprising the second listing of previous logistics events associated with the merchandise tag and the second status of the merchandise tag; and 
storing, at the merchandise tag, the second listing of previous logistics events associated with the merchandise tag and the second status of the merchandise tag.
(Original) The method of claim 8, wherein the beacon signal is transmitted over at least one of a Bluetooth link and a WiFi connection.
(Original) The method of claim 8, wherein the locator is positioned at a fixed location within the establishment.
(Original) The method of claim 8, wherein the locator is able to be moved about the establishment.
(Original) The method of claim 11, wherein the locator is able to determine a position of the locator.
 (Original) The method of claim 12, wherein the locator is one of a smartphone and a tablet.
 (Original) The method of claim 8, wherein the beacon signal comprises a unique identifier.
15-20. (Canceled)
21. (Previously presented) The system of claim 1, wherein the beacon signal is broadcast over an area defined by a configurable range and spread angle. 


Claim Rejections - 35 USC § 101 - Withdrawn
The Office finds that Applicant’s independent claims 1 and 8 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claims 1 and 8 are considered patent eligible as they claim a process, machine, or apparatus. 
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG.
For instance, the claims do not recite systems for performing a mental process because the claims, under the broadest reasonable interpretation, do not cover performances in the mind but for the recitation of generic computer components. The disclosed system performs actions by a processor that cannot be practically performed in the mind. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic 
Dependent claims 2-7, 9-14, and 21 are also found to be allowable based on a rationale similar to the independent claim from which they depend.


Claim Rejections - 35 USC § 103 - Withdrawn
With respect to claims 1-14, and 21, applicant’s arguments were considered and are persuasive. The rejection of claims 1-14 and 21 under 35 USC §103 has been withdrawn (Refer to Applicants arguments on Pages 8-9 in the Remarks dated Dec. 09, 2020).
Allowable Subject Matter
Claims 1-14 and 21 are allowed. The closest prior art of record is of Brice (US 2006/0293968), Chung (US 2007/0268138), and Chand (US 2007/0018820).
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of a smart container moving through an establishment, such as a retail store, and communicating with intermediary locator devices that then generate event messages to send to a remote server. The event messages comprising an identifier for the container tag, a locator type, an identity of the user, an identifier of the establishment. The remote server then sending a response message with information related to the previous logistic events of the container, the goods housed by the container, and the destination of the container to the memory of the container tag.
  As per Claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of a merchandise tag sending a signal to a locator, which then generates a message comprising the tag ID and sends the message to the server. The server then sending a response message comprising previous logistics events and a status of the tag back to the locator, which then sends the response message to the memory of the merchandise tag. The process repeats as the tag travels to zones associated with other locators.
 These combination of elements/functions/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.
Claims 2-7, 9-14, and 21 depend upon claims 1, and 8, and have all the limitations of claims 1, and 8 and would be allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                               


/GAUTAM UBALE/Primary Examiner, Art Unit 3682